LOAN AND PLEDGE AGREEMENT AGREEMENT dated as of April 28, 2006, between CUSTODIAL TRUST COMPANY ("Bank"), a bank and trust company organized and existing under the laws of the State of New Jersey, and UNDERLYING FUNDS TRUST (the “Trust"), a statutory trust organized and existing under the laws of the State of Delaware and registered under the Investment Company Act of 1940, acting with respect to the one or more series of the Trust (each a "Series") set forth on Schedule A hereto (which Schedule may be supplemented or revised at any time as agreed by both parties hereto in writing). WHEREAS, from time to time the Trust may seek to obtain, on behalf of a Series, and Bank may be willing to make, loans to the Trust, acting for such Series, up to the maximum amount that the Trust, acting for such Series, is then permitted under the Investment Company Act of 1940 to borrow for such Series; NOW, THEREFORE, the parties hereto hereby agree as follows: 1.DEFINITIONS. The following terms, unless the context otherwise requires, shall have the following meanings as used herein: (a) "Business Day" means any day on which banks in the States of New Jersey and New York are open for business. (b) "Collateral" has the meaning given in Section 7(b) below. -1- (c) "Custody Agreement", means the custody agreement dated as of even date herewith, between Bank and the Trust. (d) "Event of Default" has the meaning given in Section 17 below. (e) "Excess Collateral" from a Series at any time means (i) all Collateral which does not consist of cash credited to the Pledge Account of such Series or Pledged Securities of such Series and (ii) Collateral consisting of cash credited to such Pledge Account, and/or Pledged Securities of such Series, having an aggregate Initial Loan Value not greater than the difference between (A) the sum of all cash credited to such Pledge Account and the aggregate Initial Loan Value of all such Pledged Securities and (B) the sum of the outstanding aggregate principal amount of all the Loans that the Trust has obtained for such Series and the interest accrued thereon. (f) "Guarantee" of or by any Person means any obligation, contingent or otherwise, of such Person guaranteeing or having the economic effect of guaranteeing any Indebtedness of any other Person (the "Primary Obligor") in any manner, whether directly or indirectly, and including any obligation of such Person, direct or indirect, (i) to purchase (or advance or supply funds for the purchase or payment of) such Indebtedness or to purchase (or to advance or supply funds for the purchase of) any security for the payment of such Indebtedness, (ii) to purchase property, securities or services for the purpose of assuring the owner of such Indebtedness of the payment of such Indebtedness or (iii) to maintain working capital, equity capital or other financial statement condition or liquidity ofthe Primary Obligor so as to enable the Primary Obligor to pay such Indebtedness; provided, however, that the term Guarantee shall not include endorsements for collection or deposit, in either case in the ordinary course of business. -2- (g) "Indebtedness" of any Person means, without duplication, (i) all obligations of such Person for borrowed money or with respect to deposits or advances of any kind, (ii) all obligations of such Person evidenced by bonds, debentures, notes or similar instruments, (iii) all obligations of such Person upon which interest charges are customarily paid, (iv) all obligations of such Person issued or assumed as the deferred purchase price of property or services which under generally accepted accounting principles would be shown on a balance sheet of such Person as a liability, (v) all Indebtedness of others secured by (or for which the holder of such Indebtedness has an existing right, contingent or otherwise, to be secured by) any Lien on property owned or acquired by such Person, whether or not the obligations secured thereby have been assumed, (vi) all Guarantees by such Person of Indebtedness of others, (vii) all obligations of such Person in respect of interest rate and currency swap agreements and similar agreements obligating such Person to make payments, whether direct or indirect or periodically or upon the happening of a contingency, and (viii) all obligations of such Person as an account party in respect of letters of credit and bankers' acceptances.The Indebtedness of any Person shall include the Indebtedness of any partnership in which such Person is a general partner. -3- (h) "Initial Loan Value" means the collateral value assigned to the Collateral in accordance with Section 7(e) below. (i) "Interest Closing Date" with respect to any Loan means the day next preceding the day that such Loan is repaid in full and, prior to such day, any day next preceding an Interest Commencement Date for such Loan. (j) "Interest Commencement Date" with respect to any Loan means the date on which such Loan is made and thereafter any 21st day of any month if such day occurs while such Loan is outstanding (or if any such 21st day is not a Business Day, then the next preceding Business Day). (k) "Interest Period" with respect to any Loan means each period from and including an Interest Commencement Date for such Loan to and including the next succeeding Interest Closing Date for such Loan. (l) "Lien" means, with respect to any asset, (i) any mortgage, deed of trust, lien, pledge, encumbrance, charge or security interest in or on such asset or any assignment, hypothecation, deposit arrangement or other preferential arrangement of or with respect to such asset, and (ii) any purchase option, call or similar right of a third party with respect to such asset. (m) "Loan" and "Loans" have the meaning given in Section 2 below. -4- (n) "Maintenance Loan Value" means the collateral value assigned to the Collateral in accordance with Section 7(e) below. (o) "Market Value" means the value assigned to the Collateral in accordance with
